Name: Commission Regulation (EEC) No 2971/79 of 21 December 1979 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/34 Official Journal of the European Communities 29. 12. 79 COMMISSION REGULATION (EEC) No 2971/79 of 21 December 1979 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Articles 1 2 (2), 1 5 (5) and 1 6 (6) thereof, and the corres ­ ponding provisions of the other Regulations esta ­ blishing a common organization of the markets for agricultural products, Whereas Commission Regulation (EEC) No 2730/79 (3) consolidated the rules concerning the application of export refunds and made certain adjust ­ ments to them, in particular with regard to the expor ­ tation period ; whereas the corresponding amend ­ ments should be made to Commission Regulation (EEC) No 1 93/75 (4), as last amended by Regulation (EEC) No 1955/79 (5); Whereas, in order to simplify administrative proce ­ dures, no import or export licence is required where, subject to derogations for certain sectors, the quantity to be imported or exported corresponds to a security of 5 ECU or less ; whereas the practical implementa ­ tion of this provision would be further simplified if the maximum quantity resulting were always a round figure ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees,  as specified in Article 5 or 26 of Regulation (EEC) No 2730/79, or'. 2 . The following is added to the third indent of Article 4 (3) : 'However, if the quantity in kilograms corres ­ ponding to 5 ECU is not a multiple of 50, the security limit shall be deemed to be such that the quantity in kilograms equals the multiple of 50 next above.' 3 . In Article 4 (4) (a) the reference 'Section II (B) (2)' is replaced by 'Section II (C) (2)'. 4 . In Article 4b (3) (b), '45 days' is replaced by '60 days'. 5 . The second and third subparagraphs of Article 9 (3) are replaced by the following : 'Copy No 1 of the licence or certificate shall be submitted to the office responsible for completing : (a) in the case of an import licence or of a certifi ­ cate of advance fixing of the levy, customs import formalities ; (b) in the case of an export licence or of a certifi ­ cate of advance fixing of the refund, the customs formalities relating to :  exportation from the Community, or  one of the supplies as specified in Article 5 of Regulation (EEC) No 2730/79, or  the placing of products under the proce ­ dure provided for in Article 26 of Regula ­ tion (EEC) No 2730/79, or  the placing of products under one of the procedures provided for in Articles 2 and 3 of Regulation (EEC) No 441 /69. After attribution and endorsement by the office referred to in the preceding subparagraph, Copy No 1 of the licence or certificate shall be returned to the party concerned.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 193/75 is hereby amended as follows : 1 . The first indent of Article 4 (3) is replaced by the following : (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 188 , 26 . 7. 1979, p. 1 . (3 ) OJ No L 317, 12 . 12 . 1979, p. 1 . (4) OJ No L 25, 31 . 1 . 1975, p. 10 . (5 ) OJ No L 226, 6 . 9 . 1979, p. 13 . 29 . 12. 79 Official Journal of the European Communities No L 336/35 cate and completion of formalities as referred to in Article 9 (3) (b) both take place within the same Member State, that Member State may provide for the copy or photocopy to be submitted to the issuing agency through official channels .' 8 . In the first subparagraph of Article 17 (5), the endorsements listed are replaced by the following : 'Departure from the geographical territory of the Community under the simplified Community rail transit procedure' ; 'UdfÃ ¸rt fra FÃ ¦llesskabets geografiske omrÃ ¥de i henhold til ordningen for den forenklede proce ­ dure for fÃ ¦llesskabsforsendelse med jernbane' ; Verlassen des geographischen Gebiets der Gemeinschaft im vereinfachten gemeinschaftli ­ chen Eisenbahnversandverfahren ' : Sortie du territoire gÃ ©ographique de la Commu ­ nautÃ © sous le rÃ ©gime de transit communautaire simplifiÃ © par fer' ; Uscita dal territorio geografico della ComunitÃ in regime di transito comunitario semplificato per ferrovia' ; Uitgang uit het geografisch grondgebied van de Gemeenschap onder de regeling vereenvoudigd communautair douanevervoer per spoor'. 6 . Article 1 7 (2) (b) is replaced by the following : '(b) as regards exports, of completion of customs formalities as referred to in Article 9 (3) (b) relating to the products concerned ; further ­ more :  in the case of an export from the Commu ­ nity or supplies as specified in Article 5 of Regulation (EEC) No 2730/79, proof shall be required that the products has, within 60 days from the day of completion of customs export formalities (force majeure excepted), as the case may be, either left the geographical territory of the Commu ­ nity within the meaning of Article 9 of that Regulation or in the cases specified in Article 5 of that Regulation reached its destination ,  in the case of the placing of products under the system provided for in Article 26 of Regulation (EEC) No 2730/79 , proof shall be required that the product has, within 30 days from the day of comple ­ tion of customs formalities (force majeure excepted), been placed in a victualling warehouse .' 7 . Article 17 (4) is replaced by the following : '4 . Furthermore, in the case of an export from the Community or of supplies to a destination specified in Article 5 of Regulation (EEC) No 2730/79 or the placing of products under the procedure provided for in Article 26 of that Regu ­ lation , additional proof shall be required . Such additional proof : (a) shall be left to the choice of the Member State concerned where :  the issue of the licence or certificate , and  the completion of customs formalities as referred to in Article 9 (3) (b), and  departure of the product from the geogra ­ phical territory of the Community within the meaning of Article 9 of Regulation (EEC) No 2730/79 or arrival at a destina ­ tion specified in Article 5 of that Regula ­ tion or the placing of products in the victualling warehouse referred to in Article 26 of that Regulation , take place within the same Member State ; (b) shall in all other cases be furnished by produc ­ tion of a copy or copies of the control copy provided for in Article 10 of Regulation (EEC) No 223/77. A copy or a photocopy, certified by the compe ­ tent authority, of such control copy or copies shall be delivered or sent to the party concerned without delay for production to the issuing agency. Where the issue of the licence or certifi ­ 9 . Article 1 7 (6) is replaced by the following : '6 . If the party concerned is unable, owing to circumstances beyond his control , to produce the control copy as referred to in paragraph 4 (b) within three months following its issue, he may make application to the competent agency for other documents to be accepted as equivalent, stating the grounds for such application and furnishing supporting documents . The supporting documents to be submitted with the application shall be those specified in the second subparagraph of Article 30 (2) of Regula ­ tion (EEC) No 2730/79 .' 10 . Article 17 (8) (b) is replaced by the following : '(b) the day on which customs formalities as referred to in (b) of the second subparagraph of Article 9 (3) are completed means :  the day on which the customs authorities accept the document by which the declarant states his intention :  to export the products in question , and with effect from which those products are placed under customs control until they leave the Commu ­ nity or, in a case as specified in Article 5 of Regulation (EEC) No 2730/79, until they have reached their destina ­ tion , or No L 336/36 Official Journal of the European Communities 29 . 12. 79  to place the products under the proce ­ dure provided for in Article 26 of Regulation (EEC) No 2730/79, or  to place the products under one of the procedures provided for in Articles 2 and 3 of Regulation (EEC) No 441 /69, or  the day on which occurs any other act having the same effect in law as such acceptance.' 11 . The second subparagraph of Article 19 ( 1 ) is replaced by the following : 'For the purposes of this Article, the armed forces referred to in Article 5 ( 1 ) (c) of Regulation (EEC) No 2730/79 shall be regarded as an importing non-member country.' Article 2 This Regulation shall enter into force on 1 April 1980 . However, the provisions :  necessary for the application of the provisions of Regulation (EEC) No 2730/79 which apply with effect from 1 January 1980, and  of Article 1 (2) and (3), shall apply with effect from 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President